Citation Nr: 0702023	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
in which the RO denied the veteran's claim of service 
connection bilateral for hearing loss.  In February 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2005.

In August 2004 and in January 2006, the veteran testified 
during hearings before Decision Review Officers at the RO; 
transcripts of those hearings are of record. 

In January 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of a bilateral hearing loss for more than 50 years, and there 
is no competent and persuasive evidence establishing a 
medical nexus between any in-service noise exposure and 
current bilateral hearing loss disability.    



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In December 2003, the RO sent the appellant a pre-rating 
notice letter informing him that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  He was advised as to what 
medical evidence he could submit in support of his claim.  
After that letter, the appellant and his representative were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letter also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letter provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that the December 2003 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the appellant before the rating 
action on appeal; hence, Pelegrini's timing of notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  In 
March 2006, the RO notified the appellant of how the VA 
determines the disability rating and the effective date of 
rating.  The Board notes that any error in the  timing or 
form of this notice is  harmless.  Id.  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being, 
or is to be, assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The National Personnel Records 
Center (NPRC) has neither been able to furnish the veteran's 
service medical records, nor reconstruct them, as the records 
are presumed to have been destroyed in a fire at the facility 
in 1973.  However, the RO was able to obtain service 
department morning reports.  The RO obtained the appellant's 
VA treatment records dated from February to April 2004.  The 
veteran has submitted private audiological evaluation reports 
dated in March 2005 and a private medical statement dated in 
April 2005.  The veteran has been afforded two VA audiolgical 
evaluations regarding the claimed disability, and  has 
testified during two hearings before Decision Review Officers 
at the RO; the evaluation reports and hearing transcripts are 
of record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are unavailable.  In an 
April 2000 response from NPRC in connection with a prior 
claim, it was indicated that the veteran's service medical 
records were destroyed by fire at that facility in July 1973.  
A subsequent attempt to obtain any of the veteran's service 
medical records was equally unsuccessful; a December 2000 
response from the NPRC indicated that the veteran's no 
service medical records or records of the Surgeon General's 
Office were found.  While January and February 1952 Morning 
Reports were associated with the claims file, neither 
contains any reference to  the veteran experiencing hearing 
loss.  

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On authorized audiological evaluation in October 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
90
95
105
LEFT
70
65
85
105
105

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 20 percent  in the left ear.  
The veteran reported a bilateral hearing problem that began 
10 years earlier.  He reported years of military noise 
exposure, including gun explosions once a month.  He 
indicated that no ear protection was utilized.  He also 
reported 37 years of civilian noise exposure.  He indicated 
that he was employed at Bethlehem steel and no ear protection 
was used until the end of his work history.  The audiologist 
indicated that the test results were of poor interest 
reliability.  It was indicated that the veteran was 
reinstructed several times.  It was noted that pure tone 
results indicated a severe to profound hearing loss.  The 
audiologist concluded that the pure tone results were not 
consistent with the obtained speech results.  It was 
indicated that speech discrimination results were 
significantly lower than expected and the veteran was 
encouraged to respond to each stimuli.  The audiologist  
concluded that the test results were not appropriate for 
adjudication purposes due to the large inconsistencies that 
were reported.  The audiologist further concluded that it was 
not as least as likely as not that the veteran's hearing loss 
is related to the military noise exposure.  It was indicated 
that this opinion was based on the hearing loss onset being 
10 years prior and the civilian noise exposure-being 37 
years with mainly no ear protection utilized.  The 
audiologist also noted  that hearing loss was reported 12 
years post retirement from Bethlehem Steel.  

On audiological evaluation by the Workman's Compensation 
Board in March 2005, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
80

LEFT
30
40
65
90


The Board notes that the claims file contains a March 2005 
private audiology evaluation report that included audiometric 
findings of pure tone hearing threshold levels in graphic 
instead of numeric form.  The speech recognition scores were 
56 percent for the right ear and 52 percent for the left ear.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 (2006) in order to 
determine the severity of the veteran's bilateral hearing 
loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).

On authorized VA audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
95
105
LEFT
65
65
85
105
105

No speech scores were noted.  The veteran reported a history 
of exposure to tremendous noise during service while firing 
two anti-aircraft guns for one week per month.  He indicated 
that the only noise protection provided were cotton balls.  
He denied occupational noise exposure.  He reported that he 
worked for Bethlehem Steel as an expediter, meaning he drove 
or rode in a truck.  He indicated that it was not noisy.  The 
audiologist  indicated that the speech results were not 
commensurate with pure tone results or with the veteran's 
functional ability as demonstrated in conversation during 
examination.  It was indicated that bone conduction pure tone 
results were not commensurate with air conduction pure tone 
test results.  It was also noted that the test results were 
completely dissimilar to those obtained by the Buffalo 
Medical Group in March 2005.  The audiologist stated that 
despite reinstruction and reevaluation, the veteran did not 
provide consistent or reliable responses during the 
examination and that the behavior on the current examination 
and on examination in October 2004 were consistent with 
malingering.  It was indicated that the type and degree of 
hearing loss could not be determined based on the current 
test results.  It was indicated that a statement of etiology 
for hearing loss could not be provided due to the 
inconsistency and unreliability of the veteran's responses.  

An April 2005 unsigned statement of the Buffalo Medical 
Group, P.C., indicates that the veteran was examined in March 
2005.  He reported a strong history of noise exposure in the 
military many years ago when he worked as an artillery 
gunner.  He reported subsequently working at the Bethlehem 
Steel Company and also had a history of significant noise 
exposure and did not wear any ear protection.  It was 
indicated that an audiogram was obtained, however, the 
results of that testing was not included with the statement.  
It was also indicated that the audiogram showed a sloping 
mild to severe sensorineural hearing loss in both ears which 
is consistent with noise exposure.  The impression was severe 
sensorineural hearing loss consistent with the veteran's past 
history of noise exposure.  The expressed opinion was that 
the  hearing loss stems from a combination of noise exposure 
that the veteran experienced in the military and subsequent 
exposure at Bethlehem Steel Company.  

After a full review of the record, including that statements 
and testimony of the veteran, the Board concludes that 
service connection for bilateral hearing loss is not 
warranted.  

Competent evidence-in particular, the October 2004 VA 
audiological evaluation report and the March 2005 private 
audiogram-show that the veteran has current hearing loss 
disability for VA purposes.   there remains the question of 
whether, as noted above, there is a medically sound basis for 
attributing such disability to service which may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley. 

The veteran asserts that he suffered noise exposure during 
service.  He has indicated that he served as a gunner on an 
81mm anti-aircraft gun, and his DD Form 214 reflects that he 
served in the Battery C 96th AAA Gun Battalion.  Even 
assuming, arguendo, that the veteran had noise exposure 
during service, as alleged, there is no competent and 
persuasive evidence of a nexus between the veteran's current 
bilateral hearing loss and service.

As noted above, the first documented evidence of hearing loss 
was more than 50 years after the veteran's discharge from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board further notes 
that the objective opinions of record provide no persuasive 
support for the claim.  

Neither the October 2004 and January 2006 VA audiological 
evaluation reports support the veteran's claim.  The October 
2004 examiner indicated that the audiological testing results 
showed inconsistencies due to the veteran's responses.  The 
examiner however, reviewed the claims file and discussed both 
the veteran's in-service noise exposure and his reported long 
post-service occupational noise exposure of 37 years.  The 
examiner concluded that the veteran's current hearing loss 
was not due to his military service.  Further, the January 
2006 VA examiner was unable to make a conclusion regarding 
the etiology of the veteran's hearing loss because of the 
veteran's inconsistency and unreliability of the veteran's 
responses during testing.  Significantly, it was pointed out 
that he denied occupational noise exposure, indicated that 
his job entailed driving or riding in truck and was not 
noisy.  This is inconsistent with his report of occupational 
noise exposure during the previous VA examination.  

Moreover, while the author of the April 2005 Buffalo Medical 
Group statement attributed the veteran's hearing loss, in 
part, to in-service noise exposure, the Board finds the 
statement unpersuasive.  Initially, and perhaps most 
significantly, the Board notes that the statement was 
provided on the Medical Group's letterhead but is unsigned; 
hence, the author of the opinion is unknown.  Also, it was 
indicated that the that the veteran's hearing loss stemmed 
from a combination of military and post-service occupational 
noise exposure.  However, there is no indication that the 
author of the statement  reviewed and considered any 
pertinent records in the veteran's claims file, to include 
those that reflect that the veteran reported that he first 
noted hearing loss in 1994, and clear inconsistencies in the 
veteran's report of his post-service occupational noise 
exposure.  The Board finds that in this case, what is offered 
as private medical opinion is based solely on the veteran's 
reported history, which is shown to be inconsistent; hence, 
even if the statement was accepted as a medical opinion, 
under these circumstances, it would not constitute persuasive 
evidence to support the claim.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
claim on appeal.  The Board does not doubt the sincerity of 
the veteran's belief that he has current bilateral hearing 
loss as a result of his military service.  However, this 
claim turns on the question of the etiology of the disability 
for which service connection is sought, a medical matter.  As 
a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As such, the veteran's assertions as to the origins of his 
current bilateral hearing loss have no probative value.

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent and persuasive evidence does not support the claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


